Citation Nr: 0423724	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-00 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for the cause of the veteran's 
death.


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. Parakkal, Senior Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
December 1945.  The veteran died in June 1993.  The appellant 
is his surviving spouse. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 RO decision that denied the 
appellant's claim of service connection for the cause of the 
veteran's death.

A review of the claims file reveals that the RO, in October 
1995, denied the veteran's application to reopen a claim of 
service connection for the cause of the veteran's death.  
That decision is final.  38 U.S.C.A. § 7105.  As a result, 
the current claim must be considered a claim to reopen.  The 
underlying merits of the claim may be considered only if new 
and material evidence has been submitted since that prior 
rating decision.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 
3.156, 20.1103; Barnett v. Brown, 83 F.3d 1380 (Fed.Cir. 
1996). 


FINDINGS OF FACT

1.  The veteran died in June 1993.

2.  The veteran's death certificate shows that his immediate 
cause of death was septicemia; the antecedent cause was 
pneumonia; and the underlying cause was COPD.  Amputation of 
the left upper extremity was listed as a significant 
condition contributing to his death.  

3.  During the veteran's life-time, he was service-connected 
for residuals of an amputation of the left upper extremity.

4.  The appellant's application to reopen a claim of service 
connection for the cause of the veteran's death was denied in 
an October 1995 RO decision; the appellant was properly 
informed of the adverse decision and her appellate rights; 
and she did not timely perfect an appeal. 

5.  Evidence received since the October 1995 RO decisions is 
not cumulative and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
of service connection for the cause of the veteran's death.

6.  Septicemia, pneumonia and COPD were not present during 
service or for many years thereafter, and were not caused by 
any incident of service or a service-connected disability.

7.  A service-connected disability did not cause the 
veteran's death and did not play a substantial or material 
contributory role in his death.


CONCLUSIONS OF LAW

1.  Evidence received into the record since the final October 
1995 decision denying the application to reopen a claim of 
service connection for the cause of the veteran's death is 
new and material, and the appellant's claim of service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2003).

2.  A disability incurred in or aggravated by service did not 
cause death, and did not contribute substantially or 
materially to the cause of death.  38 U.S.C.A. § 1310, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159, 3.312 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from September 1941 to 
December 1945.  A review of his service medical records does 
not reveal any complaints, treatment, or diagnoses relating 
to lung problems or COPD.  The service medical records 
largely refer to treatment for a wound to the left arm.

On VA examination in April 1947, the veteran's respiratory 
system was described as normal. 

By an April 1947 RO decision, service connection for 
residuals of a left arm amputation was granted.  

There is no evidence of respiratory problems from the 1940s 
through the 1980s. 

In August 1992 and May 1993, the veteran was hospitalized at 
a private facility.  COPD was among the diagnoses. 

The veteran died in June 1993.  His death certificate shows 
that his immediate cause of death was septicemia; the 
antecedent cause was pneumonia; and the underlying cause was 
COPD.  The veteran's amputation of the left upper extremity 
was listed as a significant condition contributing to his 
death.  

In September 1993, the appellant filed a claim of service 
connection for the cause of the veteran's death.  By a March 
1994 RO decision, service connection for the cause of the 
veteran's death was denied.  The appellant was informed of 
the adverse decision and her appellate rights in an April 
1994 letter.  She did not file a timely appeal.

In a July 1994 statement, R. C. D. L. S., who was identified 
as a medical specialist, reported that the veteran had been a 
patient of his since December 1992.  It was noted that the 
veteran was last seen on May 30, 1993, and was treated for 
respiratory complaints. 

In October 1995, the RO denied the veteran's application to 
reopen a claim of service connection for the cause of the 
veteran's death.  Evidence that was received since this 
decision was rendered is summarized below. 

In a December 2000 statement, R. C. D. L. S., who was 
identified as a physician, reflected that the veteran had 
COPD that ". . . may have started from frequent 
(occupational) firing of artillery gun(s)."  It was noted 
that the chronic inhalation of smoke and carbon could have 
damaged the veteran's lungs, causing irreparable damage long 
before breathing difficulties became manifest.  It was noted 
that pneumonia-septicemia resulted from the scarred lung 
tissue he got from relentless artillery firing in World War 
II.  It was noted that amputation of the left upper extremity 
indirectly contributed to his death as it led to psychosocial 
alienation, physical disability, an inability to have gainful 
employment, and psychological feelings of helplessness and 
depression.  

In a statement, received in August 2001, R. B. J., M.D., who 
was identified as a consultant in orthopedic surgery, 
indicated that the veteran had been an artilleryman in 
service.  It was noted that the hazards of dust, and 
gunpowder from artillery had crippled the veteran's lung 
defense system.  It was opined that although the respiratory 
condition was not recognizable in the beginning, the 
aforementioned exposures must have resulted in COPD.  
Amputation of the left upper arm was deemed an underling 
cause leading to the veteran's demise.  
 
In a March 2002 statement, a VA staff physician indicated 
that she had reviewed the claims file.  It was opined that 
there was no possible relationship between the veteran's 
service-connected amputation of the left upper extremity and 
his death from pulmonary disease.  It was noted that there 
was the possibility that being exposed to the hazards of the 
battlefield, chronic inhalation of smoke, and prolonged 
exposure to bronchial irritants could cause a chronic 
pulmonary illness. 

In a January 2003 statement, R. C. D. L. S., who was 
identified as an attending physician, noted that studies 
clearly implicate occupational exposures to dusts, gases, and 
fumes as significant factors for COPD.  It was noted that the 
veteran's exposure to dust and gunpowder during military 
service definitely and significantly contributed to the 
development of his COPD.  It was noted that COPD led to the 
significant reduction of the veteran's immune system defenses 
and led to the development of pneumonia, septicemia, and 
eventual death.  It was suggested that it was highly possible 
that the veteran's signs and symptoms of COPD were not 
recognizable in the beginning.  He suggested that COPD may 
have been in existence well before it was first diagnosed.

At an October 2003 Travel Board hearing, before the 
undersigned Veterans Law Judge, the appellant testified that 
the veteran manifested respiratory problems when he returned 
home from service.  She said that he utilized home remedies 
as treatment.  About one year before he died, she reported, 
he was hospitalized for COPD. 

Legal Analysis

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R.  §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits. 

First, VA has a duty to notify the claimant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  In August 2000, the RO denied the 
appellant's claim of service connection for the cause of the 
veteran's death.  Later, in June 2002, with due consideration 
of the VCAA, the RO again denied service connection for the 
cause of the veteran's death.  The appellant was properly 
notified of the outcome as well as the reasoning behind the 
August 2000 and June 2002 decisions in various letters.  The 
Board concludes that the discussion in the August 2000 and 
June 2002 RO decisions, the statement of the case (issued in 
June 2002), supplemental statement of the case (SSOC) (issued 
in June 2003) and numerous letters over the years (including 
the June 2001 VCAA letter) informed the appellant of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decisions, SOC, SSOC, and 
various letters informed her of:  why the evidence on file 
was insufficient to grant service connection; what evidence 
the record revealed; what VA was doing to develop the claim; 
and what information and evidence was needed to substantiate 
her claim.  The June 2001 VCAA letter specifically informed 
her of what she should do in support of the claim, where to 
send the evidence, and what she should do if she had 
questions or needed assistance.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  She was for the most part informed 
to submit everything she had with regard to her application 
to reopen a claim of service connection for the cause of the 
veteran's death.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004), the Court held, in part, that VCAA notice, as required 
by 38 U.S.C.A. § 5103, must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ 
or RO) decision on a claim for VA benefits.  In the instant 
case, the June 2001 VCAA letter was issued following the 
August 2000 RO decision but prior to the June 2002 RO 
decision that denied the claim of service connection for the 
cause of the veteran's death.  Regardless of the date of its 
issuance, no prejudice has occurred.  The Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error.  Under the facts of this case, 
"the record has been fully developed," and "it is difficult 
to discern what additional guidance VA could have provided to 
the appellant regarding what further evidence [s]he should 
submit to substantiate h[][er] claim." Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  Further, the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of her claim.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made  efforts to 
develop the record.  All relevant medical records are on 
file, including VA and private medical records (to include 
records from Dr. R. B. J. and R. C. D. L. S.).  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist 
with regard to the appellant's claim. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  As all notification has been 
given and all relevant available evidence has been obtained, 
the Board concludes that any deficiency in compliance with 
the VCAA would not prejudice the appellant and would be 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  VA has satisfied its duties to notify and to assist 
the appellant in this case. 

Service Connection Laws and Regulations

Service connection may be established for disability or 
injury incurred in or aggravated during active military, 
naval, or air service.  38 U.S.C.A. §§ 1110, 1131 38 C.F.R. § 
3.303.  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 
488 (1997).  Finally, service connection may be granted for 
any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be established on a secondary 
basis for a disability that is shown to be proximately due to 
or the result of a service connected disease or injury.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); see also Allen 
v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
It has been emphasized that, while not every piece of new 
evidence is "material," some new evidence may well contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
may not eventually convince VA to alter its prior adverse 
decision.  See Hodge v. West, 155 Fed. 3rd 1356 (Fed. Cir. 
1998).  (The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently amended.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a).)

Application to Reopen

The veteran died on June [redacted], 1993.  In September 1993, the 
appellant filed her initial claim of service connection for 
the cause of the veteran's death.  Her claim was denied in a 
March 1994 RO decision; she was properly informed of the 
adverse outcome but did not file an appeal. 

In 1995, the appellant filed an application to reopen her 
claim of service connection.  In October 1995, the RO denied 
the application to reopen the claim of service connection for 
the cause of the veteran's death.  The RO indicated that 
there was no evidence establishing an etiological link 
between the veteran's cause of death and service or a 
service-connected disability.  The appellant was informed of 
the adverse decision in a November 1995 letter, and she did 
not appeal.  

At the time of the October 1995 RO decision, evidence on file 
included the veteran's death certificate which shows that his 
immediate cause of death was septicemia; the antecedent cause 
was pneumonia; and the underlying cause was COPD.  The 
veteran's amputation of the left upper extremity was listed 
as a significant condition contributing to his death.  

In October 1995, the RO considered the veteran's service 
medical records which show that he was not diagnosed as 
having any respiratory problems including COPD during active 
duty.  The RO also considered an April 1947 VA examination 
which revealed a normal respiratory system, only a couple of 
years following service discharge.  The RO considered medical 
evidence showing that the veteran was hospitalized and 
diagnosed as having COPD in the early 1990s.  Finally, the RO 
considered a July 1994 statement of R. C. D. L. S. who 
identified himself as a medical specialist.  This individual 
noted that he had last seen the veteran in May 1993, at which 
time, he was complaining of respiratory problems. 

Since filing an application to reopen her claim, statements 
from R. C. D. L. S., M.D., have been received, which reflect 
the opinion that the veteran had scarred lung tissue from 
artillery gunfire in World War II.  In a January 2003 
statement, R. C. D. L. S. suggested that COPD may have been 
in existence well before it was first diagnosed. 

The Board believes that the etiological opinions discussed 
above, from R. C. D. L. S., were not previously considered by 
the RO in October 1995, and bear substantially upon the 
specific matter under consideration as they suggest that COPD 
is related to service.  

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen her claim.  To this extent only, 
the benefit sought on appeal is granted.

On the Merits

Now that the claim has been reopened, the Board may address 
the claim of service connection for the cause of the 
veteran's death on the merits.
 
The first objective evidence of the veteran's respiratory 
problems is in the early 1990s, nearly 50 year following his 
military discharge.

There are various etiological opinions on file which address 
the cause of the veteran's death. 

Several statements from R. C. D. L. S. are to the effect that 
the veteran's military service involved significant exposure 
to artillery fire, smoke, and carbons, and that such exposure 
caused respiratory problems, including COPD, which ultimately 
resulted in his death.  R. C. D. L. S. suggested that 
scientific studies supported his conclusion.

Notably, R. C. D. L. S. first started treating the veteran in 
December 1992, shortly before his death and long after his 
service discharge.  There is no indication that R. C. D. L. 
S. ever reviewed the claims folder before rendering his 
opinions.  As such, it appears that his opinion is largely 
based on the veteran's self-reported history of what occurred 
during service and not a thorough review of the objective 
evidence on file.  

The Board notes that the claims folder does not reveal any 
corroborative evidence of relentless, prolonged, or 
persistent exposure to smoke and dust during the course of 
the veteran's active duty (1941-1945).  It is thus concluded 
that the opinion of R. C. D. L. S. lack probative value as it 
is premised upon an unsubstantiated account.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  

(Although the veteran did have combat service, significant 
exposure to smoke and other problematic environmental hazards 
is not assumed.  See U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).)

The August 2001 etiological opinion of R. B. J., M.D., is 
similar to the opinion of R. C. D. L. S., discussed above.  
(Dr. R. B. J.'s opinion essentially links the veteran's 
inservice exposure to dust and gunpowder to his cause of 
death.)  Again, given the lack of corroborative evidence 
establishing exposure to significant environmental hazards in 
service, the Board finds that this opinion lacks probative 
value.  Notably, R. B. J.'s field of expertise is in 
orthopedics not respiratory matters.  As such, his commentary 
on the veteran's respiratory health is of limited 
significance.  In addition, it does not appear that R. B. J. 
ever treated or examined the veteran, or reviewed the claims 
folder. 

In March 2002, a VA medical examiner rendered an opinion on 
the etiology of the veteran's cause of death.  The VA 
examiner indicated that it was possible that environmental 
hazards may have contributed to the veteran's death.  The 
Board notes that an opinion expressed in terms such as 
"possible" implies "may or may not," and is generally too 
speculative to establish support for a claim.  See Obert v. 
Brown, 5 Vet. App. 30 (1993); See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992); Beausoleil v. Brown, 8 Vet. App. 
459 (1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient).  

The March 2002 VA examiner provided a more definitive opinion 
as to the impact of the veteran's service-connected 
disability on his death.  She specifically indicated that 
there was no relationship between the veteran's service-
connected amputation of the left upper extremity and his 
death from pulmonary disease.  This opinion was based on a 
review of the claims folder. 

Conversely, R. C. D. L. S. and R. B. J. linked the veteran's 
death with his service-connected amputation of the left arm.  
Both indicated that the amputation indirectly caused his 
death or was an underlying cause of death as the condition 
caused him to be depressed, and rendered him unable to work.  

For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  The Board finds 
that the aforementioned opinions fail to establish a causal 
connection between the veteran's death and his service-
connected disability but rather suggest a more casual 
connection. 

It is acknowledged that the veteran's death certificate lists 
amputation of the left upper extremity as a significant 
condition contributing to his death.  It is also pointed out 
that a rationale for this conclusion is lacking.  As such, 
the Board concludes it has limited probative value 
particularly in light of the March 2002 VA examiner's 
opinion, which was based on a thorough review of the claims 
folder. 

The Board has considered the appellant's numerous statements.  
On issues of medical fact (i.e. diagnosis or causation), her 
opinion is not competent.  The appellant is certainly 
competent to note certain symptoms including a cough, if the 
veteran had one; however, she is not competent to determine 
the etiology of his cause of death.  The competent medical 
evidence on file is afforded more probative value.

Again, given the complete lack of any type of respiratory 
symptomatology in service or for decades after, and the lack 
of a competent medical opinion linking COPD to service or a 
service-connected disability, the Board finds that the 
appellant's claim of service connection for the cause of the 
veteran's death must be denied.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



